Title: To Thomas Jefferson from William C. C. Claiborne, 27 November 1801
From: Claiborne, William C. C.
To: Jefferson, Thomas


My Dear Sir,
Natchez, November 27th. 1801
After a passage of 46 days from Nashville; I reached this Town, on the Morning of the 23rd. Instant;—during the Voyge, I experienced no misfortune; and Mrs. Claiborne; myself; and family enjoyed good health.
The Affairs of this District, are greatly confused; in a Word, Anarchy is (nearly) the order of the day:—The restoration of Good Order; and regular Government will be an arduous Work; and cannot be accomplished in a short period;—My whole time, however, shall be devoted to the service of this people, and I hope to be instrumental to their happiness & prosperity.—
The rage of Party, in this little settlement, has been greater, than I had supposed, but of late, it has assumed a Milder Aspect; I shall avail myself of this Circumstance, & will endeavour to destroy discord and distrust; and to rear on their Ruins, harmony and Confidence;—I cannot promise myself, to be wholly successful; in that Attempt, but I am sanguine in a hope, that under my Administration, the public mind will experience a great Share of quietude.
May I be permitted to inform you Sir, that the conduct of my Predecessor, has been such, as to furnish for me, an instructive Lesson; I shall profit by his Misfortunes, and observe a policy quite opposite to the one, heretofore pursued in this District.
The pamphlet published by Mr. Sergent, in vindication of his official Conduct, has reached this Territory;—I am told however, that it will have no effect, except to excite against Mr. S. still further the hatred of many Citizens.—I presume Sir, you have understood the Contents of this Production:—The Abuse, which the Writer has thought proper to bestow upon me, gives me no Concern; Conscious of its entire want of Truth, I cannot suppose, that it will operate “ought against my Good Name”:—But I cannot conceal from you, how greatly I regret, that my Appointment should have encreased the torrent of Calumny, against the federal Executive.
I owe you an Apology, for introducing this subject;—perhaps it was improper;—But my feelings hurried me to notice thus far, the publication of Mr. S.
The Legislature of this Territory, will be in Session, on Tuesday next; they have much to perform;—The public Will, and the public Good will require many radical changes, in the present Code of Laws; those now existing seem to me (generally) to be in opposition, to the Interest of a young settlement, & illy suited to the preservation of good Order.
I wish, I had more experience in the Business of Legislation; But my best Talents & Reflection shall be employed in the discharge of my Duties.—
This Country is greatly extolled by its Inhabitants; I believe it has many Advantages, of which, I will acquaint you, when I have had an opportunity of visiting the Territory generally.—
With best Wishes for your happiness in public & private Life—I have the honor to be, With sincere Regard & great Respect Your mo: obt. sert.
William C. C. Claiborne
